DETAILED ACTION
Claims 1, 5-6, 11-20, and 24 are pending, and claims 1, 5-6, 15-20, and 24 are currently under review.
Claims 2-4, 7-10, and 21-23 are cancelled.
Claims 11-14 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/10/2021 has been entered.

Response to Amendment
The amendment filed 9/10/2021 has been entered.  Claims 1, 5-6, 11-20, and 24 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 15-20 recite further ranges of V and Ti which do not have lower/upper limits.  Thus, it is unclear to the examiner as to whether the instant claims are meant to: 1) further limit the compositional range according to the recited upper/lower limit, or 2) broaden the compositional range according to the unrecited upper/lower limit.  As an example, independent claim requires up to 0.3% V.  However, dependent claim 15 further recites that V is included in an amount of “at least 0.012%”.  It is unclear as to whether this: 1) further limits the lower limit to 0.012% resulting in a V range of 0.012% to 0.3%, or 2) further broadens the upper limit such that V amounts of greater than 0.3% can now be required.  In all of the instant cases of V and Ti, the examiner interprets the claims to properly limit the V and Ti ranges such that 112(d) rejections are not invoked.  The examiner invites applicant to amend the claims to recite proper lower and upper ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 5-6, 18-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khalili et al. (DE19524564, machine translation referred to herein).
Regarding claim 1, Khalili et al. discloses a cast aluminum alloy part used for cylinder heads [p.1 In.1]; wherein said alloy has a composition as seen in table 1 below [p.1 In.7-10].  The examiner notes that the overlap between the disclosed alloy composition of Khalili et al. and that of the instant claim is prima facie evidence of obviousness.  See MEPP 2144.05(I).  Khalili et al. does not expressly teach the compositional formula pertaining to the Cu and Mg amounts as claimed.  However, the examiner notes that said compositional formula merely further limits the claimed Cu and Mg alloying ratios.  The examiner notes that the alloy composition of Khalili further overlaps with the instantly claimed compositional formula, such that prima facie evidence of obviousness exists absent concrete evidence that said formula is patentably distinct or significant.  See MPEP 2144.05(I).
Regarding the recitation of the alloy being free of Q-particles and eutectic lamella textures, Khalili et al. is silent regarding the formation of any Q-particles and eutectic lamella textures, such that the examiner submits that Q-particles and eutectic lamella textures would appear to have been expected to be absent elimination of region 3 precipitates such that solidification is shortened while maintaining favorable high temperature properties, wherein region 3 precipitates include copper-containing tertiary or complex eutectic phases (emphasis added) [p.2 In.7-10, 13-16].  Since Q-particles naturally meet the limitation of complex or tertiary Cu-phases, the examiner reasonably considers the disclosure of eliminating precipitates to mean that Q-phases are absent from the alloy of Khalili, as would have been recognized by one of ordinary skill.  
Alternatively, the examiner submits that the claimed features of being free of Q particles and eutectic lamella textures would have been expected or would have flowed naturally from the disclosure of Khalili et al. as will be explained further.  See MPEP 2112 & MPEP 2145.  Specifically, the aforementioned features are recognized by the examiner to be particularly obtained by meeting the claimed composition, specifically Cu and Mg; as well as solutionizing/aging at temperatures above the Q-phase formation temperature of up to 540 degrees C in some embodiments [p.6-7, 11 spec.]
Khalili et al. discloses an overlapping, similar alloy composition as stated previously.  Khalili et al. also teaches depicts several heat treatment conditions that are recognized to be above the Q-phase temperature of maximum 540 degrees C [fig.1-3].  Thus, examiner submits that a similar feature of being free of eutectic lamellar textures and Q-phase particles would have been present or 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Khalili et al. (wt.%)
Si
8.5 – 9.5
5 – 11
Cu
1.75 – 2
0.8 – 2
Mg
0.27 – 0.53
0.1 – 1.3
Zn
0 – 0.25
0 – 1.3
Ag
0 – 1
0 – 0.8
Ni
0
0 – 2
Hf
0 – 1
0
Mn
0 – 1
0.1 – 0.8
Fe
0 – 1
0 – 0.8
Ti
0 – 0.3
0 – 0.25
Zr
0 – 0.3
0 – 0.8
V
0 – 0.3
0
Sr, Na, Sb
0 – 0.1
0
Others
0 – 0.04 each; 0 – 0.12 total
Sn: 0 – 0.25, Co: 0 – 0.8, Cr: 0 – 0.8, Mo: 0 – 0.8, Co: 0 – 0.8
Al
Balance
Balance


Regarding claims 5-6,18-20, and 24, Khalili et al. discloses the alloy component of claim 1 (see previous). The examiner notes that the aforementioned alloy composition of Khalili et al. as seen in table 1 above further overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khalili et al. (DE19524564, machine translation referred to herein) as applied to claim 1 above, and further in view of either one of Kawahara et al. (EP1975262) or Magusa et al. (JPS58100654, machine translation referred to herein).
Regarding claims 15-17, Khalili et al. discloses the component of claim 1 (see previous).  Khalili et al. does not expressly teach an inclusion of V in the range as instantly claimed.  Kawahara et al. discloses a cast aluminum alloy for engine parts [0001 -0003]; wherein said alloy includes V from between 0.01 to 0.5 weight percent in order to improve high temperature strength of the alloy [0058].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Khalili et al. by including V such that high temperature strength can be improved as disclosed by Kawahara et al.  The examiner notes that the overlap between the V inclusion of Kawahara et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(1).  
Alternatively, Magusa et al. discloses an aluminum casting alloy for vehicle applications [p.2 In.1-4]; wherein said alloy includes V from 0.05 to 0.5 such that heat resistance can be improved [p.4 ln.1-3].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Khalili et al. by .

Claims 1, 5-6, 18-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laslaz et al. (US 2005/0224145).
Regarding claim 1, Laslaz et al. discloses a cast aluminum alloy part used for cylinder heads [0001]; wherein said alloy has a composition as seen in table 2 below [0013].  The examiner notes that the overlap and closeness between the disclosed alloy composition of Laslaz et al. and that of the instant claim is prima facie evidence of obviousness.  See MEPP 2144.05(I).  Laslaz et al. does not expressly teach the compositional formula pertaining to the Cu and Mg amounts as claimed.  However, the examiner notes that said compositional formula merely further limits the claimed Cu and Mg alloying ratios.  The examiner submits that the alloy composition of Laslaz et al. further overlaps with the instantly claimed compositional formula, such that prima facie evidence of obviousness exists absent concrete evidence that said formula is patentably distinct or significant.  See MPEP 2144.05(I).
Regarding the aforementioned instance of closeness, the examiner submits that the disclosed Cu range of 0.3% to 1.5% is substantially close the claimed Cu range of 1.75% to 2% (ie. mere difference of 0.25%) such that similar properties would have been present.  The examiner’s position is bolstered by 
Regarding the recitation of the alloy being free of Q-particles and eutectic lamellar textures, Laslaz et al. is silent regarding the formation of any Q-particles or eutectic lamellar textures, such that the examiner submits that Q-particles would have been expected to be absent as would have been recognized by one of ordinary skill absent a specific teaching to the contrary.  The examiner’s position is further bolstered by the teaching of Laslaz et al. wherein solution heat treatment occurs at a temperature between 500 and 545 degrees C, such that 
Alternatively, the examiner submits that the claimed features of being free of Q particles and eutectic lamella textures would have been expected or would have flowed naturally from the disclosure of Laslaz et al. as will be explained further.  See MPEP 2112 & MPEP 2145.  Specifically, the aforementioned features are recognized by the examiner to be particularly obtained by meeting the claimed composition, specifically Cu and Mg; as well as solutionizing/aging at temperatures above the Q-phase formation temperature of up to 540 degrees C in some embodiments [p.6-7, 11 spec.]
Laslaz et al. discloses overlapping and close Mg and Cu amounts as stated previously, as well as an overlapping solution heat treatment of 500 to 545 degrees C [0023, 0030].  Regarding the feature of eutectic lamellar textures, Laslaz et al. discloses a manufacturing method of obtaining a desired alloy composition, and heat treating said alloy composition at a solution heat treatment temperature of 500 to 545 degrees C as stated previously, which still closely resembles the processing method to obtain the claimed feature of the instant specification [p.4 spec.].  Therefore, since Laslaz et al. discloses an overlapping and close composition, as well as an overlapping method of manufacture, a similar property of being free of Q-particles and eutectic lamellar textures would have been expected to be present or would have naturally flowed from the alloy of Laslaz et al. in view of the above teachings relative to the instant claim absent persuasive evidence to the contrary.  See MPEP 2112.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Laslaz et al. (wt.%)
Si
8.5 – 9.5
5 – 11
Cu
1.75 – 2 
0.3 – 1.5
Mg
0.27 – 0.53
0.15 – 0.6
Zn
0 – 0.25
0 – 0.3
Ag
0 – 1
0
Ni
0
0 – 0.4
Hf
0 – 1
0
Mn
0 – 1
0 – 0.4
Fe
0 – 1
0 – 0.6
Ti
0 – 0.3
0.05 – 0.25
Zr
0 – 0.3
0.05 – 0.25
V
0 – 0.3
0
Sr, Na, Sb
0 – 0.1
0
Others
0 – 0.04 each; 0 – 0.12 total
0 – 0.1 each; 0 – 0.3 total
Al
Balance
Balance


Regarding claims 5-6, 18-20, and 24, Laslaz et al. discloses the alloy component of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Laslaz et al. further overlaps with, and is substantially close to, the instantly claimed compositional ranges, which is prima facie evidence of obviousness because similar properties would appear to have .  
Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laslaz et al. (US 2005/0224145) as applied to claim 1 above, and further in view of either one of Kawahara et al. (EP1975262) or Magusa et al. (JPS58100654, machine translation referred to herein).
Regarding claims 15-17, Laslaz et al. discloses the component of claim 1 (see previous).  Laslaz et al. does not expressly teach an inclusion of V in the range as instantly claimed.  Kawahara et al. discloses a cast aluminum alloy for engine parts [0001 -0003]; wherein said alloy includes V from between 0.01 to 0.5 weight percent in order to improve high temperature strength of the alloy [0058].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Laslaz et al. by including V such that high temperature strength can be improved as disclosed by Kawahara et al.  The examiner notes that the overlap between the V inclusion of Kawahara et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
.

Claims 1, 5-6, 18-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2006/0021683) alone or alternatively further in view of Walter (US 1,947,121).
Regarding claim 1, Lin et al. an automotive part made of an aluminum casting alloy [abstract]; wherein said alloy has a composition as seen in table 3 below [0022-0031].  The examiner notes that the overlap between the disclosed composition of Lin et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Lin et al. does not expressly teach the compositional formula pertaining to the Cu and Mg inclusions as claimed.  However, the examiner notes that said compositional formula merely further limits the claimed Cu and Mg alloying ratios.  The examiner submits that the alloy composition of Lin et al. further overlaps with the instantly claimed compositional formula, such that prima facie evidence of obviousness exists absent concrete 
Although Lin et al. does not expressly teach an engine component of an engine block, cylinder head, or piston as claimed, the examiner submits that it would have been obvious to select an engine component as claimed because said components are well known automotive parts as would have been recognized by one of ordinary skill.  The examiner further submits that the aforementioned engine components merely impart a specific shape at most, which upon further consideration, is not considered to be patentably distinct from the disclosure of Lin et al. because the examiner notes that a specific shape is a mere engineering design choice that would have been obvious to one of ordinary skill absent concrete evidence to the contrary.  See MPEP 2144.04(IV)(B).  Alternatively, Walter discloses that it is well known to utilize aluminum alloys for applications such as pistons.  Therefore, it would have been obvious to modify the automotive part of Lin et al. to obtain a piston because Walter discloses that it is well known to utilize aluminum alloys for pistons.
Lin et al. is further silent regarding the presence of Q-phase particles and eutectic lamellar textures as claimed, such that one of ordinary skill would have reasonably considered the component of Lin et al. to be absent the aforementioned features absent concrete evidence to the contrary as would have been recognized by one of ordinary skill.  
Alternatively, the examiner submits that the component of Lin et al. is substantially similar to that as claimed such that a similar feature of being free of 
Lin et al. discloses an overlapping, similar alloy composition as stated previously.  Lin et al. further teaches a similar manufacturing method of performing T6 temper heat treatment [0021, 0052].  Therefore, since Lin et al. discloses an overlapping, similar alloy composition and method of manufacture, a similar feature of being free of Q-phase particles and eutectic lamellar textures would have been expected or would have naturally flowed from the component of Lin et al. in view of the above teachings absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  The examiner’s position is further bolstered by the similar mechanical properties achieved by Lin et al. relative to the instant invention, such that a similar alloy structure as claimed would have been expected or would have naturally flowed from the similar composition and microstructure of Lin et al. [table3 of Lin et al. & table 7 of instant specification].
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Lin et al. (wt.%)
Si
8.5 – 9.5
4 – 9
Cu
1.75 – 2
0 – 4
Mg
0.27 – 0.53
0.1 – 0.7

0 – 0.25
0 – 5
Ag
0 – 1
0
Ni
0
0
Hf
0 – 1
0
Mn
0 – 1
0 – 0.3
Fe
0 – 1
0 – 0.15
Ti
0 – 0.3
0 – 0.15
Zr
0 – 0.3
0
V
0 – 0.3
0
Sr, Na, Sb
0 – 0.1
0
Others
0 – 0.04 each; 0 – 0.12 total
B: 0 – 0.05
Al
Balance
Balance


Regarding claims 5-6, 18-20, and 24, the aforementioned prior art discloses the component of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Lin et al. further overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2006/0021683) and others as applied to claim 1 above, and further in view of either one of Kawahara et al. (EP1975262) or Magusa et al. (JPS58100654, machine translation referred to herein).
Regarding claims 15-17, Lin et al. discloses the component of claim 1 (see previous).  Lin et al. does not expressly teach an inclusion of V in the range as instantly claimed.  Kawahara et al. discloses a cast aluminum alloy for engine parts [0001 -0003]; wherein said alloy includes V from between 0.01 to 0.5 weight percent in order to improve high temperature strength of the alloy [0058].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Lin et al. by including V such that high temperature strength can be improved as disclosed by Kawahara et al.  The examiner notes that the overlap between the V inclusion of Kawahara et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Alternatively, Magusa et al. discloses an aluminum casting alloy for vehicle applications [p.2 In.1-4]; wherein said alloy includes V from 0.05 to 0.5 such that heat resistance can be improved [p.4 ln.1-3].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Lin et al. by including V such that heat resistance can be improved as disclosed by Magusa et al. The examiner notes that the overlap between the V inclusion of Kawahara et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 9/10/2021, regarding the rejections over Khalili et al. have been fully considered but they are not persuasive.
Applicant argues that Khalili et al. teaches no “substantial” precipitation occurs, which thus requires at least some Q-phase particles.  The examiner cannot concur.  Specifically, a teaching of “no substantial precipitation” reasonably encompasses a situation where no precipitation occurs, as would have been recognized by one of ordinary skill.  This is further bolstered by the express teaching of Khalili et al. to eliminate complex precipitates as stated above, which has a plain meaning of “completely removing or getting rid of” (emphasis added).  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the term “substantially”.  Even if the disclosure of Khalili et al. did include “some precipitates”, which the examiner does not acquiesce, there is no bearing in logic or fact as to why said precipitates would specifically be Q-phase particles or lamellar eutectoids.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.
Applicant then alleges that the absence of Q particles or lamellar eutectic phases is an unexpected result.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent a clear showing of said criticality and unexpected results.  Applicant is directed to MPEP 716.02 regarding the requirements for demonstrating critical and unexpected results.  Moreover, applicants’ own data rebuts applicants’ allegation because fig.3 clearly shows the presence of Q phases for the entire claimed Cu range [fig.3].  
Applicant's arguments, filed 9/10/2021, regarding the rejections over Laslaz et al. have been fully considered but they are not persuasive.
Applicant notes that the all previous affidavit allegations made pertaining to Laslaz et al. have been withdrawn.  Accordingly, the rejections made over Laslaz et al. are maintained.
Applicant further argues that the disclosed Cu amount of Laslaz of 0.3 to 1.5% does not meet the claimed Cu range.  The examiner cannot concur.  As stated previously, it is noted that prima facie evidence exists not only when ranges overlap, but when they are merely close.  See MPEP 2144.05(I).  In view of the points made in the above rejection sections, the examiner considers the Cu range of Laslaz et al. to be substantially close such that prima facie obviousness exists because similar alloy properties are demonstrated.
Similarly, applicant then argues that one of ordinary skill would never utilize Cu above 1.5% in view of Laslaz et al.  In response, the examiner notes that the rejection rationale is not based on modifying the Cu range of Laslaz et al. to meet the instant claim.  Rather, the claimed Cu range is obvious because it is substantially close to the disclosed Cu range of Laslaz et al. as previously explained.  See MPEP 2144.05(I).  In other words, no modification of Laslaz et al. to include above 1.5% Cu was ever alleged or relied upon in the current office action.
Applicant again alleges that the absence of Q particles or lamellar eutectic phases is an unexpected result.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent a clear showing of said criticality and unexpected results.  Applicant is directed to MPEP 716.02 regarding the requirements for demonstrating critical and unexpected results.  Moreover, .  
Applicant's arguments, filed 9/10/2021, regarding the rejections over Lin et al. have been fully considered but they are not persuasive.
Applicant argues that the previous reliance upon MPEP 2112 is improper because the alloys of Lin et al. having compositions outside of the claimed range will not achieve an absence of Q particles, as shown in applicant’s data and figures.  In response, the examiner submits that applicant has mischaracterized the previous and current rejections over Lin et al.  The previous and current rejections never alleged that every single suggested alloy composition of Lin et al. will necessarily be absent of Q particles as claimed.  Rather, Lin et al. discloses an overlapping alloy composition and overlapping treatment parameters, such that the claimed absence of Q particles would have naturally flowed from the disclosure of Lin et al.  Moreover, applicants’ own data rebuts applicants’ allegation because fig.3 clearly shows the presence of Q phases for the entire claimed Cu range [fig.3].  This, it is further not apparent to the examiner as to how the instant invention distinguishes over the prior art.  
The fact that applicant has recognized another advantage (ie. absence of Q particles and lamellar eutectic phases) which would flow naturally from the suggestion of the prior art, which has an overlapping, similar composition and method of manufacture, cannot be the basis for patentability when the differences would otherwise be obvious.  Since no indication of new or .

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734